NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

CLIFFORD ERIC BOSTIC,            )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D18-3314
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed October 11, 2019.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Howard L. Dimmig, II, Public Defender,
and Richard J. Sanders, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs
Cline, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and LaROSE, JJ., Concur.